          Case 7:21-mj-00626-UA Document 1 Filed 01/19/21 Page 1 of 3




Approved:
               BENJAMIN A. GIANFORTI
               Assistant United States Attorney

Before:        HONORABLE ANDREW E. KRAUSE
               United States Magistrate Judge
               Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

UNITED STATES OF AMERICA
                                               21 Mag .0062 6
             -v.-                              RULE 5(c) (3) AFFIDAVIT

EDWARD JACOB LANG,

                    Defendant.

-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

          NATHAN RUDNICK, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation ("FBI"), and charges as follows:

              On or about January 15, 2021 the United States
District Court for the District of Columbia (the "DDC") issued a
warrant for the arrest of "Edward Jacob Lang" (the "Warrant").
The Warrant was based upon a complaint charging Edward Jacob
Lang with one count of assaulting, resisting, or impeding
certain officers or employees, in violation of 18 U.S.C. §
lll(b); one count of engaging in civil disorder, in violation of
18 U.S.C. § 231 (a) (3); one count of knowingly entering or
remaining in any restricted building or grounds without lawful
authority, in violation of 18 U.S.C. § 1752; and one count of
violent entry or disorderly conduct, in violation of 40 U.S.C. §
5104 ( e) ( 2) ( the "Complaint") . Copies of the Warrant, Complaint,
and supporting affidavit (the "Agent Affidavit") are attached.

           I believe that EDWARD JACOB LANG, the defendant, who
was taken into FBI custody on January 16, 2021, in the Southern
District of New York, is the same individual as the "Edward Jacob
Lang" who is wanted by the DOC.



                                      1
       Case 7:21-mj-00626-UA Document 1 Filed 01/19/21 Page 2 of 3




          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          1.   I am a Special Agent with the FBI.  I have been
personally involved in determining whether EDWARD JACOB LANG,
the defendant, is the same individual as the "Edward Jacob Lang"
named in the Warrant. Because this Affidavit is being submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          2.   Based on my discussions with other members of law
enforcement, I know that:

               a.   EDWARD JACOB LANG, the defendant, was
arrested on or about January 16, 2021, at approximately 3 p.m.,
in Newburgh, New York. Based on my conversations with the
arresting officers, I know that they recognized LANG based on
the images set forth in the Agent Affidavit and their
surveillance of LANG prior to the arrest.

          3.   When I took LANG into custody, I also recognized
him from the images in the Agent Affidavit. In addition, during
his post-arrest processing, LANG confirmed his identity and
provided a New York State driver's license, which confirmed that
his name is Edward Jacob Lang.




                                   2
       Case 7:21-mj-00626-UA Document 1 Filed 01/19/21 Page 3 of 3




          WHEREFORE, deponent prays that EDWARD JACOB LANG, the
defendant, be bailed or imprisoned, as the case may be.


                                  ~ ~ fAJSK {w ~It._ pi'J.ti}J.~)
                                  NATHAN RUDNICK      /
                                  Special Agent
                                  FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal ules of Criminal
Procedure 41 ( d) ( 3) and 4 . 1 on: SR t for 8..>.J t'\e.s.s nle.. '-"e..



HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     3
